PER CURIAM.
John A. Hirsch and Roland W. Zoila petition for a writ of certiorari to review an order denying their motion to abate an action in the circuit court by respondents, Clower & Demming, Daytona Ophthalmic Services, P.A., d/b/a Daytona Ophthalmic Services (DOS). We grant the petition, *721issue the writ, and quash the order of denial.
The action below was initiated by DOS against Hirsch and Zoila, and sought a declaratory judgment as to the legality of the same contracts involved in this court’s opinion in Hirsch v. DiGaetano, 732 So.2d 1177 (Fla. 5th DCA 1999). DOS was also a party in that previous case and appealed after the complaint was amended in the circuit court to add DOS as a party. We previously ruled that an action involving the same issues and parties had been filed in a Massachusetts court and the principle of priority compelled that a -later filed Florida action be stayed. We have not changed our opinion.
PETITION GRANTED; WRIT ISSUED; ORDER QUASHED; REMANDED.
W. SHARP, HARRIS and PETERSON, J.J., concur.